Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 27, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  149145 & (57)                                                                                     Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  TAYLOR MADISON, a minor, by her                                                                                     Justices
  next friend LATRESE DICKENS,
               Plaintiff-Appellant,
  v                                                                 SC: 149145
                                                                    COA: 312880
                                                                    Wayne CC: 12-003944-AV
  AAA OF MICHIGAN,
            Defendant-Appellee.

  ____________________________________/

         By order of February 4, 2015, the application for leave to appeal the March 13,
  2014 judgment of the Court of Appeals was held in abeyance pending the decision in
  Hodge v State Farm Mutual Automobile Ins Co (Docket No. 149043). On order of the
  Court, the case having been decided on June 6, 2016, ___ Mich ___ (2016), the
  application and motion for peremptory reversal are considered. In light of our opinion in
  Hodge, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REVERSE
  the judgment of the Court of Appeals, REINSTATE the November 3, 2011 judgment
  entered in the 36th District Court, and REMAND this case to the district court for further
  proceedings.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 27, 2016
         a0919
                                                                               Clerk